                 Case: 19-01007       Doc: 47      Filed: 05/08/20      Page: 1 of 8




                      IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE WESTERN DISTRICT OF OKLAHOMA
IN RE:

MELODY NAKINA LEWIS,                                   Case No. 18- 14388 SAH
                                                       (Chapter 7)
                                  Debtor.

IAN’S ENTERPRISE, LLC, an Oklahoma
limited liability company,
                                Plaintiff,
vs.                                                    Adv. Pro. No. 19-1007 SAH

MELODY NAKINA LEWIS,
                              Defendant.

       MOTION FOR ATTORNEYS FEES AND COSTS WITH BRIEF IN SUPPORT,
       NOTICE OF OPPORTUNITY FOR HEARING AND NOTICE OF HEARING


         COMES NOW, Ian’s Enterprise, LLC (“Plaintiff”) and requests that the Court grant the

Plaintiff an award against Melody Nakina Lewis (“Defendant”) for reimbursement of the

attorney fees, costs and expenses that Plaintiff has incurred in this case. In support, Plaintiff

states as follows:

      1. Plaintiff commenced this adversary proceeding by filing Ian’s Enterprise, LLC

         Complaint For Determination Of Nondischargeability And For Judgment In the Amount

         Of Nondischargeable Claim Pursuant to 11 U.S.C. § 523, on January 18, 2019 [Doc. 1].

      2. The underlying nature of the lawsuit was a breach of contract by Defendant by failing to

         fulfill the terms of a Lease Agreement and Promissory Note.

      3. On April 9, 2020, Judgment was entered in favor of Plaintiff [Doc. 38].




                                                  1
                Case: 19-01007        Doc: 47      Filed: 05/08/20      Page: 2 of 8




   4. Pursuant to the terms of the Promissory Note Plaintiff is entitled to recover reasonable

       attorney fees, costs and expenses. See, Exhibit “A.”

   5. Pursuant to 12 O.S. § 936, Plaintiff as the prevailing party in the state court lawsuit

       commenced by Plaintiff for Defendant’s breach, is entitled to an award of attorney’s fees.

       Further, pursuant to 12 O.S. § 928, Plaintiff as the prevailing party is entitled to an award

       of costs incurred in this action.

   6. Plaintiff has incurred attorneys’ fees, costs and expenses throughout the duration of this

       adversary matter. Specifically, Plaintiff incurred $13,033.00 in attorney’s fees for

       pursuing this adversary proceeding. In addition, Plaintiff incurred $1,360.93 in costs to

       pursue this adversary proceeding.

                                      BRIEF IN SUPPORT

   There is no general right to recover attorney‘s fees under the Bankruptcy Code. See, In re

Hosseini, 504 B.R. 558, 568 (9th Cir. BAP 2014). Under the American Rule, the prevailing party

in a non-dischargeability action does not ordinarily recover attorney’s fees. See, Travelers Cas.

& Surety Co. of Am. v. Pac. Gas & Elec. Co., 549 U.S. 443, 448 (2007). The default application

of that rule can be overcome by statute or an enforceable contract. Id. A contract enforceable

under substantive non-bankruptcy law that allocates attorney‘s fees is enforceable in a

bankruptcy case, unless the Bankruptcy Code provides otherwise. Id.

   In this case, the Promissory Note and 12 O.S. §§ 928 and 936 expressly provide that Plaintiff

is entitled to an award of attorney’s fees and costs. Pursuant to the terms of the Promissory Note

that Defendant executed, Plaintiff is entitled to attorney’s fees incurred as a result of having to

pursue this matter. The Promissory Notes states that Plaintiff is entitled to attorney’s fees

“…incurred by the Lender in enforcing this Note as a result of any default by the Borrower….”



                                                  2
                Case: 19-01007        Doc: 47      Filed: 05/08/20      Page: 3 of 8




See, Exhibit “A.” Based on the clear language of the Promissory Note, Plaintiff is entitled to an

award of attorney’s fees incurred for pursing this matter, including the attorney’s fees incurred

for this adversary proceeding.

   Pursuant to 12 O.S. § 936 as the prevailing party, Plaintiff is also entitled to an award of

attorney’s fees. 12 O.S. § 936 states in any “…civil action to recover…on…[a]…note…the

prevailing party shall be allowed a reasonable attorney fee to be set by the court, to be taxed and

collected as costs.” See, 12 O.S. § 936.

   Pursuant to 12 O.S. § 928, Plaintiff is also entitled to an award for all costs incurred in this

action. Plaintiff incurred $1,360.93 in costs for this matter ($350 filing fee, $65 process server

fee to serve Complaint on Defendant, $370 process server and witness fees on trial subpoenas for

Valerie Whiteneck, Rachel Lowry and Hearts of Hope LLC, $575.93 deposition cost to depose

Defendant).

   Based on the Promissory Note, 12 O.S. §§ 936 and 928, Plaintiff, as the prevailing party, is

entitled to an award of attorney’s fees and costs. Accordingly, Plaintiff requests the Court order

that Plaintiff is entitled recover $13,033 in attorney’s fees and $1,360.93 in costs incurred in this

adversary proceeding for a total of $14,393.93.

                        NOTICE OF OPPORTUNITY FOR HEARING

        Your rights may be affected. You should read this document carefully and consult
your attorney about your rights and the effect of this document. If you do not want the Court
to grant the requested relief, or you wish to have your views considered, you must file a written
response or objection to the requested relief with the Clerk of the United States Bankruptcy Court
for the Western District of Oklahoma, 215 Dean A. McGee Avenue, Oklahoma City, OK 73102
no later than 21 days from the date of filing of this request for relief. You should also serve a file-
stamped copy of your response or objection to the undersigned movant/movant’s attorney [and
others who are required to be served] and file a certificate of service with the Court. If no response
or objection is timely filed, the Court may grant the requested relief without a hearing or further
notice.
The 21 day period includes the three (3) days allowed for mailing provided for in
Bankruptcy Rule 9006(f).

                                                  3
               Case: 19-01007        Doc: 47     Filed: 05/08/20      Page: 4 of 8




              NOTICE OF HEARING (TO BE HELD IF RESPONSE IS FILED)

       Notice is hereby given that if a response is filed, the hearing on the matter will be
held before the Honorable Sarah A. Hall on June 10, 220 at 9:30 a.m. Due to COVID-19,
this hearing will be conducted telephonically. In order to participate in this hearing, please
call 866-590-5055 at the scheduled hearing time. The access code for the call is 4489321.
Please enter this access code when prompted in order to join the telephonic hearing. If no
response is timely filed and the Court grants the requested relief prior to the above
referenced hearing date, the hearing will be stricken from the docket.

   WHEREFORE, PREMISES CONSIDERED, Plaintiff requests the Court enter an order

granting Plaintiff an award of $13,033 for attorney’s fees and $1,360.93 for costs incurred in this

adversary proceeding, for a total of $14,393.93, and for such other relief as the Court deems

equitable.

                                      Respectfully Submitted,

                                      /s/ Gary D. Hammond
                                      Gary D. Hammond, OBA# 13825
                                      MITCHELL & HAMMOND
                                      An Association of Professional Entities
                                      512 N.W. 12th Street
                                      Oklahoma City, OK 73103
                                      405.216.0007 - Telephone
                                      405.232.6358 - Facsimile
                                      gary@okatty.com - Email
                                      ATTORNEYS FOR IAN’S ENTERPRISE, LLC




                                CERTIFICATE OF SERVICE

        I hereby certify that on May 8, 2020, a true and correct copy of this document was
electronically served using the CM/ECF system to:

       Stephen Harry
       4101 Perimeter Center Drive, Suite 110
       Oklahoma City, OK 73112

                                      /s/ Gary D. Hammond
                                      Gary D. Hammond, OBA# 13825


                                                 4
Case: 19-01007   Doc: 47   Filed: 05/08/20   Page: 5 of 8
Case: 19-01007   Doc: 47   Filed: 05/08/20   Page: 6 of 8
Case: 19-01007   Doc: 47   Filed: 05/08/20   Page: 7 of 8
Case: 19-01007   Doc: 47   Filed: 05/08/20   Page: 8 of 8
